Citation Nr: 1712608	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  14-12 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a scar of the right breast mass, status post gynecomastia removal.

2.  Entitlement to an initial compensable disability rating for an umbilical hernia.

3.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his mother

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2016, the Veteran and his mother testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the record.

Although the issue on appeal was initially characterized as entitlement to service connection for PTSD, records in the claims file indicate that the Veteran was diagnosed with a number of other psychiatric conditions, including anxiety disorder NOS (not otherwise specified) and depressive disorder NOS.  See, e.g., May 2009 VA MH psychological evaluation note.  The scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under these circumstances, the Board finds that the Veteran's claim is more appropriately characterized as service connection for an acquired psychiatric condition, to include PTSD, as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable disability rating for an umbilical hernia and service connection for an acquired psychiatric condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested on the issue of entitlement to an initial disability rating in excess of 10 percent for a scar of the right breast mass, status post gynecomastia removal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran involving a claim seeking entitlement to an initial disability rating in excess of 10 percent for a scar of the right breast mass, status post gynecomastia removal, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran testified at his November 2016 Board hearing that he wished to have his pending appeal seeking entitlement to an initial disability rating in excess of 10 percent for a scar of the right breast mass, status post gynecomastia removal, withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.

ORDER

The appeal for entitlement to an initial disability rating in excess of 10 percent for a service-connected scar of the right breast mass, status post gynecomastia removal, is dismissed.


REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Additional development is needed before the Board can adjudicate the remaining claims.

The Veteran was last afforded a VA examination for his umbilical hernia in March 2011.  At his November 2016 Board hearing, the Veteran provided sworn testimony that he has experienced worsening symptoms of his service-connected disability since his last examination.  Namely, the Veteran stated that he has experienced sharp pains in his abdomen that he experiences on a daily basis, and he needs to constrict his abdomen area with a wrap in order for these pains to stop.  These symptoms were not noted at the time of the Veteran's March 2011 VA examination.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, as the record indicates a potential worsening of the Veteran's condition since the last examination, and the last examination was more than six years ago, a new examination should be obtained on remand.

With respect to the service connection claim for PTSD, the Veteran contends that he experiences nightmares, panic attacks and other psychiatric symptoms related to an accident he witnessed while stationed aboard the USS Kitty Hawk on active duty service.  As noted above, the Veteran's post-service VA treatment records include diagnoses of anxiety disorder NOS and depressive disorder NOS.  He was afforded a VA examination in May 2012 in which the examiner noted that the Veteran did not meet the diagnostic criteria for PTSD because his reported in-service stressor could not be verified.  However, the VA examiner did not provide any opinion on whether the Veteran's other psychiatric diagnoses could be related to active duty service.  Further, subsequent to the May 2012 VA examination, the Veteran submitted February 2005 newspaper article from Stars and Stripes into the record which documented the in-service incident - an aircraft landing accident aboard the USS Kitty Hawk - the Veteran claims was the cause of his current psychiatric symptoms.  See submission labeled with receipt date of 11/17/2016.

On remand, the RO should once again undergo efforts to verify the Veteran's reported in-service stressor in light of the newly submitted evidence.  He should then be afforded a new VA examination with opinion on this issue.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Take any necessary development to independently verify the stressor information the Veteran has provided related to the January 2005 aircraft landing accident aboard the USS Kitty Hawk.  See statement submitted 11/17/2016.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the Veteran and his representative should be so informed. 

3.  Then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Prior to the examination, the RO should specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the veteran was exposed to one or more stressors in service.

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether any stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the AOJ and found to be sufficient to produce PTSD by the examiner and/or his reported fear of hostile military activity while stationed in Vietnam. 

(c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service, to include events surrounding a January 2005 aircraft landing accident aboard the USS Kitty Hawk. 

A clear rationale for all opinions expressed is needed.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

4.  Then schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected umbilical hernia.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected umbilical hernia.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

5.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


